Citation Nr: 1609336	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-03 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder (other than PTSD), to include major depressive disorder.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent for tinnitus.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from January 1975 to August 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for PTSD and denied service connection for major depression.

In October 2014, the Veteran provided testimony at a travel Board hearing.  A transcript of the hearing is of record.  

In December 2014, the Veteran submitted additional evidence along with a waiver of initial RO consideration of the evidence.

With respect to the other issues listed on the first page of this decision, a January 2015 rating decision granted service connection for bilateral hearing loss and assigned an initial noncompensable rating for the disorder and granted service connection for tinnitus and assigned an initial 10 percent rating for that disorder.  In a January 2016 statement, the Veteran expressed disagreement with the assigned ratings for bilateral hearing and for tinnitus.  As a statement of the case (SOC) has not yet been provided, the Board has no discretion, and these issues must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD, and of entitlement to initial increased ratings for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a December 2004 rating decision, the RO denied service connection for PTSD.
 
2.  Additional evidence associated with the claims file since the December 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim was denied in a December 2004 RO decision.  Although the Veteran was notified of the RO decision, he did not appeal.  As such, the December 2004 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

The RO denied the claim in December 20104 on the basis that there was no evidence of a PTSD stressor that could be verified.

Since that denial, the Veteran has continued to report that he witnessed the deaths of a recruit and an instructor while in training with hand grenades at Parris Island, South Carolina sometime prior to April 1975.  However, the Veteran has now provided copies of newspaper articles which verify the death of two Marines that were killed on March 25, 1975 at Gibb's Island hand grenade range at Parris Island.  This information establishes the existence of a training accident.  This information had not been previously considered and is sufficient to constitute new and material evidence in accordance with 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.


REMAND

The reopened claim for service connection for PTSD and the claim for a psychiatric disorders (other than PTSD), to include major depressive disorder, require further development.

VA treatment records document treatment for PTSD and for major depressive disorder. 

The Veteran's contends that he has an acquired psychiatric disorder, to include PTSD, due to witnessing the death of a recruit and an instructor while in training with hand grenades at Parris Island, South Carolina in 1975.  As noted above, the Veteran has provided copies of newspaper articles which verify the death of two Marines that were killed on March 25, 1975 at Gibb's Island Hand Grenade Range at Parris Island.  The victims were identified as Sgt. Tony R. Holloway and Pvt. Steven Rowson.  None of the articles, however, indicate that the Veteran was present at the accident.

On remand, the AOJ should do any necessary further development to verify the Veteran's presence at the Gibbs Island hand grenade incident that occurred in Parris Island, South Carolina on March 25, 1975 that resulted in the death of the two Marines noted above.  

Moreover, the Board concludes the Veteran should be afforded a VA examination to obtain a medical opinion as to whether a psychiatric disorder, to include PTSD and major depressive disorder, is related to any incident of service.

Lastly, regarding initial increased ratings for bilateral hearing loss and tinnitus, a January 2015 rating decision granted service connection for these disorders and assigned initial ratings.  In a January 2016 statement, the Veteran addressed his disagreement with the assigned ratings for both disorders.  This statement should be construed as a Notice of Disagreement.  Since an SOC has not been issued, the Board must remand these matters.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Perform any appropriate development to verify the Veteran's in-service stressor of witnessing the Gibbs Island hand grenade incident that occurred in Parris Island, South Carolina on March 25, 1975, which resulted in the deaths of Sgt. Tony R. Holloway and Pvt. Steven Rowson.  The AOJ should make a formal finding as to whether the Veteran's claimed in-service stressor is confirmed.
 
2.  After the above development is completed, the RO should schedule the Veteran for a VA examination with a VA licensed clinical psychologist or psychiatrist to identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service.

The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The examination should indicate that this has been accomplished. 

The examiner is required to answer the questions regarding PTSD if, and only if, the record contains evidence corroborating the Veteran's alleged in-service stressor.

Appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on examination findings, as well as a review of the claims file, including treatment records, all lay statements of record, personnel records and a copy of this REMAND, the examiner is requested to render opinions as to the following:

 a) Does the Veteran currently have PTSD? 

 b)  If a diagnosis of PTSD is made, the examiner should indicate whether it is at least as likely as not that PTSD manifested due to the Veteran's experiences, to include a corroborated in-service stressor.

c) If the examiner finds that the Veteran does not have PTSD, but rather has a different psychiatric disorder, or that the Veteran has another psychiatric disorder in addition to his PTSD, the examiner should determine if it is at least as likely as not that the Veteran's psychiatric disorder(s) (other than PTSD) first manifested during active service or developed due to an aspect of service.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A complete rationale must be given for all opinions and conclusions expressed.
    
3.  The AOJ should also furnish the Veteran with an SOC that addresses his claims of initial increased ratings for bilateral hearing loss and tinnitus.  The Veteran should be informed that he must file a timely and adequate Substantive Appeal in order to perfect an appeal of these matters to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  The claim(s) should not be certified to the Board unless a timely Substantive Appeal is filed by the Veteran.
 
 4.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


